United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3723
                                    ___________

Joseph Charles Pelchat,                  *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: March 9, 1999
                              Filed: March 12, 1999
                                   ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      In October 1998, while Joseph Charles Pelchat was serving a four-year
supervised release term, the district court1 determined that he had violated his release
conditions, revoked his release, and sentenced him to 14 months imprisonment and
22 additional months of supervised release. Pelchat appeals, arguing the district court




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.
erred in imposing additional supervised release after revocation and imposition of a
prison term. We affirm.

       Pelchat first mounts an attack on our decision in United States v. Schrader, 973
F.2d 623, 625 (8th Cir. 1992) (under 18 U.S.C. § 3583(e)(3), district court may
impose revocation sentence consisting of both imprisonment and supervised release).
Not only have we repeatedly declined to reconsider Schrader en banc, see, e.g.,
United States v. Hartman, 57 F.3d 670, 671 (8th Cir. 1995) (per curiam), but we
specifically denied Pelchat’s motion for en banc consideration of this appeal.

      Pelchat next raises constitutional challenges to his revocation sentence. He
argues that he could not have foreseen, at the time he was originally sentenced, that
his conduct while on supervised release could subject him to both imprisonment and
further supervised release, in violation of his due process rights. He also contends
that applying 18 U.S.C. § 3583(h) (specifically authorizing imprisonment and
supervised release upon revocation) to him violates the Ex Post Facto Clause, as
subsection (h) was not in existence when he was originally sentenced. However, we
have previously considered and rejected such arguments. See United States v. St.
John, 92 F.3d 761, 763-67 (8th Cir. 1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-